Exhibit 10.1

 

GRAPHIC [g371221kwi001.gif]

 

August 20, 2018

 

Khozema Shipchandler

 

Dear Khozema,

 

On behalf of Twilio Inc., a Delaware corporation (the “Company”). I am pleased
to offer you the position of Chief Financial Officer, CFO with the Company. The
terms of your new position with the Company are as set forth below.

 

1.                                      Position. As CFO, you will make yourself
available to work from our San Francisco office on a full-time basis and you
will report to Jeff Lawson, CEO. The Company reserves the right to modify your
job duties from time to time in its sole discretion.

 

2.                                      Start Date. Subject to the fulfillment
of any conditions imposed by this letter agreement, your employment with the
Company will start on November 1, 2018 (the “Start Date”).

 

3.                                      Proof of Right to Work. For purposes of
federal immigration law, you will be required to provide to the Company
documentary evidence of your identity and eligibility for employment in the
United States. Such documentation must be provided to us within three
(3) business days of your Start Date or our employment relationship with you may
be terminated.

 

4.                                      Work Schedule. Your regular work
schedule will be Monday through Friday from 9:00 a.m. to 5:00 p.m. This schedule
is subject to change at any time by the Company in its sole discretion. In
addition, there may be times when you work additional time. As an exempt
employee, you will not receive overtime pay.

 

5.                                      Compensation.

 

a.              Base Salary. You will receive a gross base annual salary,
subject to applicable deduction and withholding of $550,000 USD. Your salary
will be payable on a bi-weekly basis pursuant to the Company’s regular payroll
policy.

 

b.              Restricted Stock Units. Subject to approval by the Company’s
Board of Directors (the “Board”), following your Start Date, you will be granted
restricted stock units (the “RSUs”) with a total value of approximately
$8,000,000 USD. The number of RSUs subject to such grant will be determined by
dividing $8,000,000 by the average closing market price on the New York Stock
Exchange of one share of the Company’s Class A common stock over the trailing
30-day period ending on the last day of the month immediately prior to the month
of the grant date. Each RSU entitles you to one share of the Company’s Class A
Common Stock if and when the RSU vests. The RSUs will vest over four years in
accordance with the schedule set forth on Exhibit A, depending upon your Start
Date. In general, 25% of the RSUs will vest on the first to occur of
February 15, May 15, August 15 or November 15 (or the first business day after
such date if such date is not a business day) on or following the first
anniversary of the vesting commencement date (as set forth in the applicable RSU
agreement), and the balance will vest in quarterly installments over the next
three years, subject to your continued employment with the Company through each
vesting date. Please carefully review the attached Exhibit A for details
relating to your specific vesting schedule. The RSUs will be subject to the
terms and conditions of the equity incentive plan under which they are granted
(the “Plan”) and the RSU agreement thereunder, which you will be required to
sign as a condition to receiving your RSUs.

 

1

--------------------------------------------------------------------------------



 

GRAPHIC [g371221kwi001.gif]

 

c.               Options. Subject to approval by the Company’s Board of
Directors (the “Board”), following your Start Date, you will be granted an
option to purchase 160,000 shares of the Company’s Class A Common Stock (the
“Option”), at an exercise price equal to the fair market value of a share of the
Company’s Class A Common Stock on the date that your Option is granted.
Twenty-five percent (25%) of the Option shall vest on the first anniversary of
your Start Date and the remaining portion of the Option shall vest in equal
monthly installments over the following three years, subject to your continued
service through each vesting date. We will recommend to the Board that your
Option be classified as an “incentive stock option” within the meaning of
Section 422 of the U.S. Internal Revenue Code of 1986 (the “Code”, to the
maximum extent permissible under the Code. The Option will be subject to the
terms and conditions of the equity incentive plan under which it is granted (the
“Plan”) and the stock option agreement thereunder, which you will be required to
sign as a condition to receiving your Option.

 

6.                                      Expenses. You will be entitled to
receive reimbursement for all reasonable expenses that you incur in connection
with the performance of your duties for the Company and that are incurred in
compliance with the Company’s policies and guidelines so long as you provide
receipts.

 

7.                                      Paid Time Off/Vacation/ Sick Leave. Due
to the Company’s dynamic environment, it does not have a formal vacation or paid
time off policy. Paid time for vacation and other personal reasons may be taken
as needed with the approval of your supervisor. There is no minimum or maximum
amount of time given and employees do not earn a specific amount of paid time
off. It is expected that employees will take time off as needed but not to the
point where productivity is adversely affected. Since the Company does not have
a formal vacation policy and time off is not earned or tracked, there will be no
pay-out of paid time off upon separation from employment. You may take time off
with pay for any purpose covered by applicable paid sick leave laws.

 

8.                                      Benefits. You are eligible to
participate in the Company’s benefits plans as outlined in Twilio’s benefits
summary, which you will be provided to you separately. All benefits will be
administered pursuant to Company policy and any applicable law. Eligibility and
coverage under Company benefit programs will be subject to the terms and
conditions of the applicable plans or programs, which may change from time to
time. The benefit plans and packages offered by the Company may be modified from
time to time, at the Company’s sole discretion.

 

9.                                      Confidentiality and Inventions
Agreement. Your acceptance of this offer and commencement of employment with the
Company is contingent upon the execution and delivery to the Company of the
Company’s Proprietary Information and Inventions Agreement (“PIIA”) and
Arbitration Agreement, which shall be sent separately for your review and
execution.

 

10.                               At-Will Employment. Your employment with the
Company will be on an “at will” basis, meaning that either you or the Company
may terminate your employment at any time with or without cause or advance
notice. This is the full and complete agreement between you and the Company on
this term and nothing in this agreement or in any document or statement, and
nothing implied from any course of conduct shall limit the Company’s or your
right to terminate at-will employment. Although your job duties, title,
reporting relationship, compensation and benefits, as well as the Company’s
personnel policies and procedures, may change from time to time, the “at will”
nature of your employment may only be changed in an express written agreement
signed by you and a duly authorized officer of the Company.

 

11.                               Obligations to the Company.

 

a.  You agree that to the best of your ability and experience you will at all
times loyally and conscientiously perform all of the duties and obligations
required of you pursuant to the express and implicit terms hereof, and to the
reasonable satisfaction of the Company. During the term of your employment, you
further agree that you will devote all of your business time and attention to
the business of the Company,

 

2

--------------------------------------------------------------------------------



 

GRAPHIC [g371221kwi001.gif]

 

the Company will be entitled to all of the benefits and profits arising from or
incident to all such work services and advice, and you will not directly or
indirectly engage or participate in any business that is competitive in any
manner with the business of the Company.

 

b. As an employee of Twilio, you must read and comply with Twilio’s data
protection and information security policies, each as updated from time to time.
You must only process personal data relating to Twilio staff, customers,
end-users, suppliers and other third parties as necessary for the performance of
your role and must protect the confidentiality of that personal data at all
times. Failure to comply with Twilio’s data protection and information security
policies, may result in disciplinary measures up to and including termination.

 

12.                               Standards of Conduct. As a Company employee,
you must abide by Company rules and standards of conduct now existing or
established from time to time by the Company. As a condition of employment, you
must read and abide by the policies contained in the Company’s Employee
Handbook.

 

13.                               Miscellaneous.

 

a.              You represent and warrant that you are not subject to any
agreement or understanding with any current or prior employer or business (or
any other entity or person) which would, in any manner, preclude you from
fulfilling any of the duties or obligations you may have with the Company or
which would result in any additional payment from the Company.

 

b.              This agreement, the PIIA and the Arbitration Agreement
constitute the entire agreement between you and the Company regarding the terms
and conditions of your employment. You agree that no agreements or
representations, verbal or written, with respect to the subject matter of our
offer have been made to you other than those set forth in this letter agreement.
To the extent any such agreements or representations were made, this agreement
supersedes any and all previous offers, statements, agreements and
representations that you made with the Company in the course of discussions and
negotiations for this offer. Changes to the terms of this agreement, other than
the changes to employment terms reserved to the Company’s discretion, require a
written modification signed by an authorized officer of the Company.

 

c.               You represent and warrant that the information you provided to
us during the hiring process is true and accurate, and you acknowledge that this
offer is contingent on the successful completion of reference and background
checks.

 

We are all delighted to be able to extend you this offer and look forward to
working with you. To indicate your acceptance of the Company’s offer as set
forth above, please sign and date (i) this letter in the space provided below,
(ii) the PIIA, and (iii) the Arbitration Agreement. This letter may not be
modified or amended except by a written agreement, signed by the Company and by
you.

 

Very truly yours,

 

 

 

TWILIO INC.

 

 

 

 

 

/s/ Marty Reaume

 

Marty Reaume

 

Chief People Officer

 

 

3

--------------------------------------------------------------------------------



 

GRAPHIC [g371221kwi001.gif]

 

 

 

ACCEPTED AND AGREED:

 

I agree to and accept employment with the Company on the terms and conditions
set forth in this letter agreement. I understand and agree that my employment
with the Company is “at will.”

 

/s/Khozema Shipchandler

 

KHOZEMA SHIPCHANDLER

 

 

 

 

 

8-22-18

 

 

4

--------------------------------------------------------------------------------